Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Although the words “Duro ply” appears in the specification as filed, at most, the phrase “Duro ply” is understood to require a commercially available material; see e.g. Buna 68 Duro ply.  Without the other descriptors, “Duro ply” is not considered to have written description support.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, it is noted that claim 23 is considered to require the presence of two more rubber layers, each of which located directly between two prepreg layers; similarly, claim 24 merely requires the presence of two more prepreg layers, each of which located directly between two rubber layers.  Claim 23 is not considered to require P1 / R1/ R2 /P2; and claim 24 is not considered to require R1/ P1/ P2/ R2.  With this in mind, it is noted that it is impossible for direct contact between two sandwiching rubber layers and even one layer of prepreg when there is also an intervening transitional layer present.  The same is true for direct contact between two sandwiching prepreg layers and even one layer of rubber when there is also an intervening transitional layer present.  Claims 23 and 24 are treated as if the transitional layer were not required.

Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In view of the specification as filed, both claims 31 and 32 are indefinite for reciting trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
For purpose of claim interpretation, claim 31 is considered to require nitrile rubber (viz. acrylonitrile butadiene rubber).  Claim 32 is not treated with prior art, because it effectively requires nitrile rubber having an unspecified hardness, wherein hardness is a property exhibited by all rubber materials; as such, there is nothing differentiating claim 32 from claim 31.
Claim Objections
It is recommended that claims 10 and 25 be rewritten using product-by-process limitations (comparable to what is recited in claim 30), as such limitations can more clearly describe the relationship between the claimed rubber nodes and the rubber layers, for both elements originate from the rubber ply of the pre-laminate book, and a single ply is transformed into both a rubber layer and the nodes of a transition layer adjacent thereto during the processing that forms the laminate blank.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13, 22-24, 30, and 31; and claims 25, 26, and 28 are rejected under 35 U.S.C. 103 as unpatentable over EP 1893405 B1 (“EP ‘405”) as evidenced by machine translation of its specification (“EP ‘405 MT”) and abstract of WO 2006/122749 A1 (“WO ‘749”), the latter being the international publication of the PCT application that matured into EP ‘405.  
Considering claims 10 and 30, EP ‘405 discloses a composite structure comprising at least one set of layers (2, 4, 6) each containing a thermosetting resin reinforced with fibers and two layers of elastomer (3, 5), each layer of elastomer located immediately between two of layers (2, 4, 6); WO ‘749 abs, EP ‘405 clm. 1 and Fig. 1.  EP ‘405 is analogous, as it is from the same field of endeavor as that of the instant application (laminate containing elastomer layers and prepreg layers).  EP ‘405 discloses that each of layers 2, 4, and 6 contains an inlay (EP ‘405 clm. 5-8 and EP ‘405 MT ¶ 0016); in particular, EP ‘405 discloses that each of layer 2, 4, and 6 (the layers containing at least a thermosetting resin) is a prepreg, and particularly calls for a layer of elastomer to be located two prepreg layers (EP ‘405 MT ¶ 0014 and 0019), this reads on the three prepreg layers required in claim 10.  Given ¶ 0019 of EP ‘405, the limitation of the three prepreg layers is considered to be met with sufficient specificity; alternatively, if this were not deemed to be the case, ¶ 0019 of EP ‘405 discloses enough advantages of using prepreg as to motivate person having ordinary skill in the art to use prepreg for each of layers 2, 4, and 6.  Given disclosures of ¶ 0016 and 0030 of EP ‘405, it is readily apparent that layer 3 and 5 can be made of the same type of elastomer (viz. a rubber).  Furthermore, in view of claims 16 and 17 of EP ‘405, it is clear that layers 3 and 5 can be made of the same type of rubber material.  
EP ‘405 differs from the claimed invention, as it does not expressly disclose the presence of nodes.  However, in view of the specification of the instant application and Applicant’s declaration under Rule 1.132 (“1.132 Declaration”), it is clear that such nodes are formed when a precursor laminate material is subjected to heat and pressure to form the claimed laminate blank (for these nodes certainly are not present prior to consolidation).  In the prior art, the material compositions of the respective layers are substantially similar to those of the instant application; however, the prior art does not expressly disclose the formation of rubber nodes.  Nonetheless, EP ‘405 discloses that the various precursor layers that form its composite are stacked together and subjected to heat pressing at a temperature of 120 – 190 °C (EP ‘405 ¶ 0008 and 0009).  In contrast, the instant application utilizes a pressing process at a temperature of ~105 to ~ 170 °C, wherein the pressure applied during the pressing is around 2 – 3 MPa.  On the basis of substantially similar starting materials and similar methods, having selected similar consideration re: specific consolidation pressure would have been obvious, which would lead to a process capable of producing the claimed rubber nodes during the heat pressing step.  Furthermore, the product by process limitations of claim 30 are considered to be met for similar reasons.
The rationale above shifts the burden to Applicant for pointing out why the claimed nodes cannot possibly exist in the prior art even when the general processing conditions are similar, and Applicant should present evidence to argue against the rationale above. 
Considering claim 11, at least a few combinations of rubber material and fibrous reinforcement results in an elastomer layer and a prepreg layer having a respective different colors.  For instance, glass fiber is translucent and colorless, while various rubber materials can take on a color.  Or alternatively, carbon fiber is black, while EPDM is known to possess a translucent color ranging between yellow and black.
Considering claims 12 and 13, EP ‘405 expressly discloses the usage of glass fiber as the fibrous material and phenolic or epoxy as the resin material for each of layers 2, 4, and 6; (EP ‘405 clm. 6-8 and 10).
Considering claim 22, as shown in Fig. 1 of EP ‘405, layers 2 and 6 are the outermost layers.
Considering claims 23 and 24, claim 23 merely requires the presence of two more rubber layers, each of which located directly between two prepreg layers; similarly, claim 24 merely requires the presence of two more prepreg layers, each of which located directly between two rubber layers.  Claim 23 is not considered to require P1 / R1/ R2 /P2; and claim 24 is not considered to require R1/ P1/ P2/ R2.  
In the broader teachings of EP ‘405, the composite is merely a multilayer structure having synthetic resin containing layers (in this case, prepreg based on the discussion above) alternating with elastomer layers, with synthetic resin containing layers constituting the opposing outermost surfaces of the composite and with no restriction on total number of layers; EP ‘405 MT ¶ 0013.  It is therefore possible to construct the following structure:  P1 / R1/ P2 /R2 /P3/ R3/ P4, which has 1) two rubber layers, each of which directly sandwiched by respective prepreg layers (e.g. R1 and R2) and 2) two prepreg layers, each of which directly sandwiched by respective rubber layers (e.g. P2 and P3).
It is noted that layers 3, 4, and 5 in EP ‘405 constitute an entity made of plurality of rubber layers, and that this entity is directly sandwiched by prepreg layers 2 and 6.
Considering claim 31, nitrile rubber (viz. acrylonitrile-butadiene rubber) is expressly disclosed (EP ‘405 clm. 12-14)

Considering claims 25 and 26, EP ‘405 as discussed above also has the various features required in claims 25 and 26 (e.g. layer 3 is directly adjacent layer 2; and layer 5 is directly adjacent layer 6).  
Considering claim 28, as the elastomer film in EP ‘405 may be made of a material substantially similar to those of the instant application (including natural rubber, EPDM, and silicone rubber), and as the prepreg layers of EP ‘405 may also be made of woven glass fiber infiltrated with epoxy or phenolic, the properties recited in claim 28 are considered to be obvious.

Response to Arguments
In view of amendments of claims 12, 13, and 26, the previously-instated claim objections have been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 112(a) rejection of claim 21 (pg. 6 ¶ 3+ of response dated 17 June 2022, “Response”) have been fully considered.  In view of the statements in the 1.132 Declaration, this rejection (the thrust of which would have been applicable to claims 10 and 25) has been withdrawn.
Applicant's arguments with respect to all prior art rejections relying upon at least EP ‘405 (pg. 8 ¶ 1+ of Response) have been fully considered.  In view of the amendments to the pending claims, the statutory basis of the rejection of claims 10-13, 22, and 23 has been changed.  As for Applicant’s contention that the prior art is silent re: the rubber nodes, while it is conceded that the reference does not expressly mention any such nodes, in view of the substantially similar pre-laminate precursor and the generally similar processing conditions (wherein the processing condition of the instant application is stated to be dispositive for the formation of the rubber nodes), there is enough disclosure in the prior art to suggest that rubber nodes would be present in the prior art.  As mentioned above, Applicant may rebut the rejection above with evidence, but only a declaration/ affidavit based on data or articulated rationale would be persuasive in overcoming the rejection, and mere argument from Counsel would not be deemed sufficient.  Assuming that Applicant does indeed have such evidence, such evidence properly introduced via a declaration/ affidavit is sufficient in overcoming the prior art rejections set forth above.  

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781